Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 1 of 8 PageID #: 3163




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  CINEMARK HOLDINGS, INC., et al.,             §
                                               §
         Plaintiffs,                           §
                                               §
  v.                                           §
                                               §   Civil Action No. 4:21-CV-00011
  FACTORY MUTUAL INSURANCE                     §   Judge Mazzant
  COMPANY,                                     §
                                               §
        Defendant.                             §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs’ Motion to Compel Initial Disclosures (Dkt. #35).

Having considered the Motion, the Court finds it should be GRANTED IN PART.

                                       BACKGROUND

       Cinemark Holdings, Inc. (“Cinemark”) is the third largest movie theater circuit in the

United States. To protect its property, Cinemark purchased an “All Risks” insurance policy (“the

Policy”) from Factory Mutual Insurance Company (“Factory Mutual”). The Policy expressly

includes coverage for physical loss or damage by a communicable disease. Cinemark paid over

$3.7 million in premiums to Factory Mutual.

       In early 2020, the COVID-19 pandemic upended normal life in the United States. COVID-

19 is a deadly communicable disease that spreads in several ways, including changing the content

of air and the character of surfaces. Over 1,700 Cinemark employees tested positive for, were

exposed to, or displayed symptoms of COVID-19. Most of these employees were on Cinemark

property just before testing positive. As a direct result of the damage caused by COVID-19 to its

property, Cinemark was forced to close its theaters, incurring business income loss.
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 2 of 8 PageID #: 3164




         Cinemark relied on its insurance coverage and submitted a claim to Factory Mutual on

April 20, 2020. The Policy insures “against ALL RISKS OF PHYSICAL LOSS OR DAMAGE,

except as hereinafter excluded, while located as described in this Policy.” (Dkt. #21, Exhibit 1 at

p. 9). The Policy also “insures TIME ELEMENT loss . . . directly resulting from physical loss or

damage of the type insured.” (Dkt. #21, Exhibit 1 at p. 49). The Policy also lists “Additional

Coverages.” These include the “Communicable Disease Response” 1 and the “Interruption by

Communicable Disease” 2 coverages. The Policy contemplates that communicable diseases can

cause loss or damage by excluding “loss or damage caused by or resulting from terrorism” from

the Communicable Disease Coverages (Dkt. #21, Exhibit 1 at pp. 34, 69).

         Months passed with no response from Factory Mutual. By the time Cinemark sued in

November 2021, Factory Mutual had not issued a coverage position.

         On February 2, 2021, the Court entered an order requiring the parties to complete their

initial mandatory disclosures by March 5, 2021 (Dkt. #13 at p. 1). On February 22, 2021,

Cinemark sent a letter to Factory Mutual providing “examples of the categories of documents that

Cinemark expects to receive” (Dkt. #35, Exhibit 1 at p. 2). Those categories are:

         (1) The drafting of the disputed policy wording and underwriting of the Policy;

         (2) Factory Mutual’s investigation and handling of the claim;

         (3) Governing procedure manuals (claims and underwriting);

         (4) Representations to state regulators that inform the meaning of the policy wording;



1
   The Communicable Disease Response section “covers the reasonable and necessary costs incurred by the Insured .
. . for the . . . cleanup, removal and disposal of the actual not suspected presence of communicable diseases from the
insured property.” (Dkt #21, Exhibit 1 at pp. 34-35 (bold in original)).

2
  The Interruption by Communicable Disease section covers “the Actual Loss Sustained and EXTRA EXPENSE
incurred by the Insured during the PERIOD OF LIABILITY at such location with the actual not suspected presence
of communicable disease.” (Dkt. #21, Exhibit 1 at p. 69 (bold in original)).



                                                          2
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 3 of 8 PageID #: 3165




        (5) Factory Mutual’s knowledge of COVID-19 and Cinemark’s loss; and

        (6) Information about other similar COVID-19 claims.

(Dkt. #35 at p. 4).3 Factory Mutual objected to these categories as irrelevant and unreasonable

(Dkt. #35, Exhibit 2 at p. 1).

        On April 16, 2021, the Court heard the dispute and permitted Cinemark to file a motion to

compel (Dkt. #33). On April 19, 2021, Cinemark moved to compel production of the requested

information, prohibit Factory Mutual from relying on those withheld materials, and for Cinemark’s

associated costs and fees (Dkt. #35). On May 10, 2021, Factory Mutual responded (Dkt. # 48).

On May 17, 2021, Cinemark replied (Dkt. #51). On May 24, 2021, Factory Mutual filed its Sur-

Reply (Dkt. #56).

                                            LEGAL STANDARD

        Federal Rule of Civil Procedure 26(a)(1) describes a party’s initial disclosure requirements.

A party must provide to the other parties, without awaiting a discovery request, “the name and, if

known, the address and telephone number of each individual likely to have discoverable

information—along with the subjects of that information—that the disclosing party may use to

support its claims or defenses, unless the use would be solely for impeachment.” FED. R. CIV. P.

26(a)(1)(A)(i). The initial disclosure must be supplemented later in the proceedings if the party

learns that the disclosure made “is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the discovery process

or in writing.” FED. R. CIV. P. 26(e)(1)(A).

        The Court’s scheduling order requires that the parties produce, as part of their initial

disclosure, “documents containing, information ‘relevant to the claim or defense of any party.’”


3
 Cinemark moved to compel production of “Reserves and reinsurance pertinent to this claim.” In its response, Factory
Mutual agreed to produce this information. This specific dispute is now moot.


                                                         3
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 4 of 8 PageID #: 3166




(Dkt. #26 at p. 4). Moreover, the Local Rules of the Eastern District of Texas provide further

guidance suggesting that information is “relevant to any party’s claim or defense [if]: (1) it includes

information that would not support the disclosing parties’ contentions; . . . (4) it is information that

deserves to be considered in the preparation, evaluation or trial of a claim or defense. . . .” LOCAL

RULE CV-26(d). It is well established that “control of discovery is committed to the sound

discretion of the trial court.” Freeman v. United States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting

Williamson v. U.S. Dep’t of Agric., 815 F.2d 368, 382 (5th Cir. 1987)).

        Federal Rule of Civil Procedure 37 states that if a party does not provide information or

disclose a witness as required by Rule 26(a) and (e), the party may not use that information or

witness to supply evidence at trial, “unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c)(1). To determine whether a failure to disclose was substantially justified or

harmless, the Court must consider four factors: (1) the importance of the matter that was not

disclosed; (2) the prejudice to the opposing party; (3) the possibility of curing such prejudice with

a continuance; and (4) the explanation for the party's failure to disclose. Primrose Op. Co. v. Nat'l

Am. Ins. Co., 382 F.3d 546, 563–64 (5th Cir. 2004).

                                                 ANALYSIS

        Cinemark asks the Court to compel Factory Mutual to produce large volumes of documents

for initial disclosures. Factory Mutual argues that Cinemark’s requests are irrelevant and unduly

burdensome. The Court finds that the requested information is relevant to the dispute and so must

be produced under the Eastern District’s broad discovery rules. 4 However, the Court will not

penalize Factory Mutual because it would have been extremely burdensome for Factory Mutual to

produce the large volume of requested information by the initial disclosure deadline. The Court


4
 While Cinemark is correct that “formal document requests in the Eastern District of Texas are unnecessary,” most
parties still use formal requests (Dkt. #35, Exhibit 2 at p. 1).


                                                       4
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 5 of 8 PageID #: 3167




therefore grants Cinemark’s motion to compel and orders Factory Mutual to timely supplement its

initial disclosures with relevant information.

    I.          The Information is Relevant

         The six categories of requested information are relevant because they relate to the central

insurance coverage dispute.

         First, the underwriting and drafting history of the Policy is relevant because it relates to

Factory Mutual’s intent and understanding of the Policy (See Dkt. #35 at pp. 7-8). See Union Pac.

Res. Co. v. Aetna Cas. & Sur. Co., 894 S.W.2d 401, 405 (Tex. App.—Fort Worth 1994, writ

denied) (holding that trial court should have permitted discovery to determine the intent of the

parties from insurance drafting history). The parties dispute whether the Policy covers Cinemark’s

COVID-19 damage. The Policy’s history may shed light on which interpretation of the Policy is

most reasonable. See id.

         Second, Factory Mutual’s investigation and handling of the claim is relevant because the

parties dispute whether Factory Mutual investigated in good faith. See Tim Long Plumbing, Inc.

v. Kinsale Ins. Co., No. 4:20-CV-00042, 2020 WL 6559869, at *5 (E.D. Tex. Nov. 9, 2020)

(finding such evidence relevant where insurer claimed it properly investigated and denied

plaintiff’s claim).

         Third, Factory Mutual’s governing procedure manuals are relevant to the disputed issue of

whether Factory Mutual followed industry custom and its own internal guidelines for investigating

Cinemark’s claim. See Beck v. Allstate Vehicle & Prop. Ins. Co., 3:16-CV-3244-D-BK, 2017 WL

11496870, at *3 (N.D. Tex. Sept. 25, 2017) (“Defendant’s claims handling manuals are relevant,

as the adjusters’ compliance with Defendant’s manuals speaks to the reasonableness of the

adjusters’ evaluation of the Claim and are relevant to the existence of bad faith.”). These manuals




                                                  5
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 6 of 8 PageID #: 3168




are also relevant to show if Factory Mutual used COVID-19 “Talking Points” in bad faith to

systematically decline claims. See id.

         Fourth, Factory Mutual’s representations to state regulators about the meaning of the

disputed policy are relevant because they may suggest the Policy can be reasonably interpreted

multiple ways. See Union Pac. Res., 894 S.W.2d at 405 (holding that trial court should have

permitted discovery to determine the intent of the parties from insurance regulatory history).

         Fifth, Factory Mutual’s understanding of how COVID-19 affects property is relevant

because the parties dispute how COVID-19 impacted Cinemark’s property under the Policy.

         Sixth, information about other COVID-19 claims under the same policy wording is relevant

to Cinemark’s allegation that Factory Mutual used the Talking Points to uniformly deny COVID-

19 claims.

         The Court find Cinemark’s requested information is relevant. This Court’s local rules

requires parties to disclose all information that is “relevant to any party’s claim or defense.” See

LOCAL RULE CV-26(d). Factory Mutual has a duty to disclose this information.

   II.       Factory Mutual’s Untimely Disclosures Are Harmless

         While the information is relevant, it would have been extremely burdensome for Factory

Mutual to produce it by the initial disclosure deadline. Cinemark asked Factory Mutual to produce

“all documents” relevant to a $400 million dispute with ten days’ notice (Dkt. #35, Exhibit 1 at p.

1). This is likely thousands of documents requiring thousands of hours of review and compilation.

Producing all relevant documents, as Cinemark requests, would compress the months-long

discovery process into the first few weeks of the case. It is unrealistic to expect such a large

disclosure in such a brief time.




                                                 6
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 7 of 8 PageID #: 3169




       For example, Cinemark asks Factory Mutual to produce “All Documents Concerning any

claim related to the SARS-CoV-2 or COVID-19 for which FM denied coverage in whole or in part

based on the absence of physical loss or damage” (Dkt. #35, Exhibit 1 at p. 8). Factory Mutual

receives over 10,000 claims a year and does not maintain its claim files based on policy terms or

exclusions (Dkt. #48 at p. 15). To respond, Factory Mutual would need to manually review at

least 1,900 claim files, requiring hundreds of hours (Dkt. #48 at p. 15). Cinemark requested this

information be produced within ten days (Dkt. #48, Exhibit 1 at p. 1). Although this is relevant

information to Cinemark’s claims of bad faith, it would be challenging to produce the information

so quickly.

       The Court finds that Factory Mutual’s failure to disclose was harmless. If a party fails to

make initial disclosures, they cannot use that evidence in their case, unless the Court finds such

failure was harmless (Dkt. #13 p. 4 (Order Governing Proceedings)). Although Factory Mutual

did not produce all relevant information, Cinemark was not harmed by the delay. Factory Mutual

will continue to supplement its initial disclosure in a timely fashion. This will provide Cinemark

with adequate access to the requested information without overburdening Factory Mutual.

Considering this, the Court finds it would be unnecessarily harsh to bar Factory Mutual from

presenting any evidence related to these broad categories.

                                         CONCLUSION

       It is therefore ORDERED that Plaintiffs’ Motion to Compel Initial Disclosures (Dkt. #35)

is hereby GRANTED IN PART.

       It is further ORDERED that Factory Mutual shall produce the requested information by

supplementing its initial disclosures within thirty days.

       IT IS SO ORDERED.




                                                 7
Case 4:21-cv-00011-ALM Document 72 Filed 06/29/21 Page 8 of 8 PageID #: 3170

  SIGNED this 29th day of June, 2021.




                            ___________________________________
                            AMOS L. MAZZANT
                            UNITED STATES DISTRICT JUDGE




                                        8
